Citation Nr: 1421581	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-47 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1946 to January 1948 and from January 1951 to December 1951.  He died in March 2006, and the Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Appellant appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In a decision in October 2012, the Board denied service connection for the cause of the Veteran's death.  The parties to the appeal, the Appellant and the Secretary, subsequently filed a Joint Motion for Remand, which the United States Court of Appeals for Veterans Claims (Court) granted in July 2013.

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  As the claim of service connection for cause of death of the Veteran is resolved in the Appellant's favor, no prejudice has occurred to the Appellant even though the VHA opinion has not been provided to the Appellant or her representative.





FINDINGS OF FACT

1. The Veteran died in March 2006 at the age of 77, and the immediate cause of death was cancer of the liver due to hepatitis C.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Hepatitis C had onset in service, resulting in the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board is granting the claim of service connection the cause of the Veteran's death, VCAA compliance need not be addressed further.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Legal Principles

When any Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse.  38 U.S.C.A. § 1310.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.

A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

The standards for determining whether or not a disability is service connected are:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  



This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran was born in 1928 and he served on active duty from September 1946 to January 1948 and from January 1951 to December 1951.  He died in March 2006 at the age of 77.  According to the death certificate, the immediate cause of death was cancer of the liver due to hepatitis C.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service records show that during the Veteran's first period of service he served as a clerk typist with the 34th General Hospital in Seoul, Korea.  For the second period of service, the Veteran served with the medical corps and his most significant duty assignment was at Fort Sheridan, Illinois.

The available service treatment records consist only of the report of separation examination for each period of service, which contain no finding, history, or diagnosis of hepatitis.   

After service, private medical records show that in March 1988 chronic inactive hepatitis was suspected. 

In June 1991, A.J.C., M.D., of the Mayo Clinic reported the following history.  The Veteran had first become concerned about jaundice 15 years earlier [in about 1976] when he was on a high protein diet to lose weight, but laboratory tests were not done and jaundice was not confirmed.  



From 1980 to 1991, there was mild biochemical liver abnormality, but the Veteran remained well and asymptomatic.  In February 1991 further assessment of the biochemical abnormality was undertaken.  At the time there was no history of blood transfusion or exposure to toxins or to jaundiced individuals or needle sticks or illicit drug use or at risk sexual contact.  A liver biopsy was compatible with chronic active hepatitis.  The diagnosis was chronic active hepatitis of undetermined cause.  

In November 1999, the Veteran was evaluated for hepatitis C in a gastroenterology consultation.  History included an episode of jaundice, 30 years previously [about 1969] and a diagnosis of hepatitis C in the early 1990s.  

In December 2002, the impression was end-stage liver disease associated with chronic hepatitis C.  

In April 2003, a private physician stated that he had been the Veteran's primary care physician for 20 years and the physician stated that it was possible that the Veteran contracted hepatitis C while serving in Korea at an Army hospital although hepatitis C was not identified until the early 1990s.  

In January 2004, a VA physician reviewed the Veteran's file.  The VA physician noted that the Veteran was in Korea, but the Veteran was not injured, and there had not been a blood transfusion or IV drug use.  The VA physician stated that there was no way to know for certain when the Veteran contracted hepatitis C, and while it was possible that it was contracted in Korea, it was not at likely as not because the Veteran did not evidence any symptoms of hepatitis during service and the Veteran's job did not involve exposure to infectious material and it was most likely that the Veteran contracted hepatitis when he had an episode of jaundice in the late 1970s or early 1980s.  



In September 2004, the Veteran stated that he contracted hepatitis C while he was in Korea, where he was given shots with needles that were reused.  

In July 2005, the diagnosis was hepatocellular carcinoma with complicating hepatitis C and cirrhosis.  

In February 2012, the Appellant testified that the Veteran had told her that he worked with nurses and patients at a hospital in Seoul during his service and that Fort Sheridan was a receiving point for the wounded from Korea.  The Appellant stated that the Veteran was an accountant after service and that the Veteran had no other risk factors for hepatitis C.  

In August 2013, Dr. S.S.C. stated that due to the lack of any other risk factors for hepatitis C outside of service, the Veteran's contact with blood during the Korean conflict was definitely the cause of hepatitis C.  

In February 2014, after a review of the Veteran's history, a VHA expert, an epidemiologist of infectious diseases, stated that the Veteran had several experiences in service, which could be associated with exposure to hepatitis C, namely, donating blood, helping with the wounded when staffing was short, and through the practice of reusing unclean needles in vaccinations.  The VHA expert stated that the scientific evidence, probability, of contracting hepatitis from injection was on average 1.8% (with a range of 0 to 7%).  The VHA expert further explained that individuals were typically asymptomatic from the time of exposure to the virus to the onset of cirrhosis or end-stage liver disease, which occurred 20 to 30 years after the initial infection in about 50% of patients.  





The VHA expert then expressed opinion that it was more likely than not that the Veteran acquired hepatitis C in service in the absence of other traditional risk factors for acquiring the disease. 


Analysis

As to whether the fatal liver cancer due to hepatitis C is related to service, on the basis of the service treatment records alone, liver cancer due to hepatitis C was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) is not established.

As there is no competent evidence either contemporaneous with service or after service that symptoms of liver cancer due to hepatitis C were noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

As for service connection based on the initial documentation of liver cancer due to hepatitis C after service under 38 C.F.R. § 3.303(d), after service, liver cancer due to hepatitis C was first documented in July 2005 by a private physician, who is qualified through education, training, and experience to offer a medical diagnosis. 

As liver cancer due to hepatitis C was first documented in 2005, approximately 54 years after the Veteran's separation from his last period of service in 1951, well beyond the one-year presumptive period for malignant tumors under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309, presumptive service connection for the fatal illness is not established.


To the extent the Appellant associates the liver cancer due to hepatitis C to the Veteran's service, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the question of an association between the liver cancer due to hepatitis C and service is not a simple medical condition because such an association cannot be determined by the Appellant based on an inference based on personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Appellant's opinion is not competent evidence favorable to the claim.

The competent and credible evidence of record on the question of causation in support of the claim consists of the opinion of a VHA expert, an epidemiologist, specializing in infectious diseases.  The VHA expert expressed opinion that it was more likely than not that the Veteran acquired hepatitis C in service in the absence of other traditional risk factors for acquiring the disease.  

The competent and credible evidence of record on the question of causation, which is against the claim, consists of the opinion of a VA physician.  The VA physician stated that there was no way to know for certain when the Veteran contracted hepatitis C, and while it was possible that it was contracted in Korea, it was not at likely as not because the Veteran did not evidence any symptoms of hepatitis during service and the Veteran's job did not involve exposure to infectious material and it was most likely that the Veteran contracted hepatitis when he had an episode of jaundice in the late 1970s or early 1980s.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion. 

When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Appellant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Whereas here the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.

As the positive and negative nexus opinions are of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the fatal hepatitis C had onset in service, and reasonable doubt is resolved in the Appellant's favor.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


